                                            .
                                            z
                                            r
                                            3.p2
                                              : *aj
                                                .  4
                                                   y-'
                                                     -j
                                                      ql
                                                       ty
                                                        j
                                                        ,rt'
                                                           qr-
                                                           w .
                                                             jl jq .y;  i;.j
                                                                           .
                                                                           z
                                                                           jm  r
                                                                               y
                                                                               -.j
                                                                                 y.,s x..;.yy. q
                                                                                               x.
                                                                                                j.
                                                                                                 y
                                                                                y.t
                                                  .
                                                                               .                    .
                                           )
                                           -
                                           k;
                                            z
                                            J
                                            ;      Ij!jf
                                                       i
                                                       -z
                                                        i   à( , t
                                                                 ?
                                                                 !
                                                                 )2
                                                                  ;
                                                                  )
                                                                  , -  jL
                                                                        ;)
                                                                         -.j
                                                                           q
                                                                           î        .   y
                                                                                        j:
                                                                                        y
                                                                                        :   ;
                                                                                            .
                                                                                            j
                                                                                            y
                                                                                            ,
                                                                                            t
                                                                                            )ïj, kj)yjr        .
                                         -'
                                          -J
                                           iq
                                            h
                                            ki/t
                                               ik    :,
                                                      13
                                                       j
                                                       :r  J$  i
                                                               !k
                                                                fs
                                                                 p         .
                                                                                  y
                                                                                  -:   ( . .
                                                                                            j     t .
                                                                                                    ,y
                                                                 jl
                                                                  t
                                                                  jr                                      .   .
                                            '
                                            .
                                            -,,
                                             )l.                     . )s,r.   jy. :
                                                                                   g .
                                                                                     ;:
                                                                                      (y    y,; E
                                                                                            y
                                                                                            ;
                                                                                            g
                                                                                            ;.    ,y :
                                               ,-
                                                ,.
                                                 )l
                                                  .-
                                                   l
                                                   xtlg
                                                      lq
                                                       ,
                                                       jk                                             y.
                                                        ,s-
                                                          -?
                                                           .i k5
                                                               , .à
                                                                  :
                                                                  -
                                                                  ;,-
                                                                    ; -j
                                                                      .

AO 442(Rev.11/11)ArrestWarrant                ;1Yt  p..yykqj.pg v
                                                                --
                                                                 w
                                                                 yy ,   ,
                                                                        (
                                                                        ,
                                                                         ;L,
                                                                        0 ,'
                                                                           ;   tj;
                                                                                 .
                                                                                 ;.
                                                                                  q
                                                                                  fj
                                                                                   :.. , .
                                                                                      j;    ,
                                                                                            y
                                                                                            ;
                                                                                            y.
                                                                                             r,.
                                                                                             jy j y,-
                                                                                                    :: j
                                                                                                       ;
                                                                                                               .
                                                                                                                                                                   j
                                                                                                                                                                   rtyi jyy (.
                                                                                                                                                                             g
                                                                                                                                                                             ;jr .j
                                                                                                                                                                               gj(
                                              '
                                              i
                                              à
                                              j
                                              i
                                              h..-
                                                 ', il
                                                     j/
                                                      iti
                                                        '
                                                        lq
                                                         .
                                                         /
                                                         T  '
                                                            (
                                                            ; k
                                                              i
                                                              l  '
                                                                 j ë4
                                                                    ' i
                                                                      k
                                                                      gà
                                                                       kjtj j
                                                  W x. vwdwzauo uraxwwa..;a e/'
                                                                              #
                                                                            :JcF:q
                                                                                 lg
                                                                                  r
                                                                                  kl
                                                                              g-ozy.
                                                                                   ..
                                                                                    ..
                                                                                        (.
                                                                                         '
                                                                                         -
                                                                                         ? $t
                                                                                            .
                                                                                            j
                                                                                       jacjiogjc /
                                                                                                 2
                                                                                               skg,
                                                                                                  tjl
                                                                                                    -d'                                        z4
                                                                                                                                                !k           yjji
                                                                                                                                                                -'.t
                                                                                                                                                                   :
                                                                                                                                                                   ;i       ,'-
                                                                                                                                                                              .
                                         TED STATES ISTRICT O                                                               T                                  .
                                                                                                                                                                   g;
                                                                                                                                                                    .j.)
                                                                          forthe                                                                     N2V             2212
                                                                                                                                               v      A C.DUi>'EY,C
                                                                                                                                                   lu (                      'K
                                                        W estem DistrictofVirgml
                                                                              ' 'a                                                         :! .
                                                                                                                                                               -     t,
                                                                                                                                                                      ..

               United StatesofAmerica
                           v.                                                                      CaseNo.          .
                                                                                                                    *
                                                                                                                     tg            'aoo


                  MichaelPaulM i
                               selis
                        Defendant

                                                      ARR EST W A R R AN T
To'
  .     Any authorized law enforcementoffcer

        YOU ARE CO           AM ED toarrestandblingbeforeaUnitedStatesmagistratejudgewithoutllnnecessarydelay
(nameofpersontobearrested) MichaelPaulMiselis                                                                                                                                     ,
whoisaccused ofan offenseorviolationbased on the following docllmentfiledw1t11the court:
O lndictment         O SupersedingIndicM ent                  O Information                             O SupersedingInformation V Complaint
I
D Probation Violation Petition        O Supervised ReleaseViolaéon Petition                                        O violation Noéce O Orderofthe Court
ThisoFenseisbrielly described asfollows'
                                       .
 Title 18UnitedStatesCode j2101(Riots)and
 Ti
  tl
   e 18United StatesCodej371(Conspiracyto Riot)


                                                                                                                                  0.   1



oate: 91%)J1U                                                                                                              .*'''*W- U-
                                                                                                                   Issuiqgopcer' kbzre-
                                                                                                                            '
                                                                                                                             y'
City and state:    Charlottesville,Virginia                                                             Honorable JoelC.Hbppé-,Magistrate Judge.

                                                                                                                   Hrfn/cJngmeandtitle                   .
                                                                                                                                       7
                                                                                                                                       ''' /
                                                                                                                                           ...
                                                                                                                                  ,        r         .
                                                                      Return

        Thiswarrantwasreccivedon(date)                '             #                    ,andthepersonwasarrestedon(aate)
at(cit
     yandstate)                     C                              .

Date: //                                                                                                             .
                                                                                                                    rremng o cer'sâ'fgnc/ifrc


                                                                                                                       '
                                                                                                                         nted nameand title
